Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 7/6/2022 has been entered. Applicant’s amendments to the Claims have overcome each objection and 112(b) rejections previously set forth in the Non-Final Office Action dated on 4/26/2022.
Claim Status
Claims 21-40 are pending.
Claims 1-20 are canceled by Applicant.
Claim Objections
Claim 39 is objected to because of the following informalities:  it recites “a fist active region” and “a fifthe conductive layer”.  they should be “a first active region” and “a fifth conductive layer”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-30, 32 and 40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, it recites “the first conductive layer, the second conductive layer, and the third conductive layer are substantially identical in length”, it is not supported in the Specification and not in the original claims either. One ordinary skill in the art at the time the invention was filed can’t conclude from the Drawings, that the first conductive layer, the second conductive layer, and the third conductive layer are substantially identical in length because “various structures are not drawn to scale” as stated in the Applicant’s Specification in paragraph [0004]. Therefore, it is rejected under 112(a). 
Regarding claim 22-30, they are rejected under 112(a) due to their dependencies on claim 21.
Regarding claim 22, it recites “wherein the fourth conductive layer and the fifth conductive layer are substantially identical in length”, it is not supported in the Specification and not in the original claims either. One ordinary skill in the art at the time the invention was filed can’t conclude from the Drawings, that the fourth conductive layer and the fifth conductive layer are substantially identical in length because “various structures are not drawn to scale” as stated in the Applicant’s Specification in paragraph [0004]. Therefore, it is rejected under 112(a). 
Regarding claim 32, it recites “wherein the first conductive layer and the second conductive layer are substantially identical in length”, it is not supported in the Specification and not in the original claims either. One ordinary skill in the art at the time the invention was filed can’t conclude from the Drawings, that the first conductive layer and the second conductive layer are substantially identical in length because “various structures are not drawn to scale” as stated in the Applicant’s Specification in paragraph [0004]. Therefore, it is rejected under 112(a). 
Regarding claim 40, it recites “the first conductive layer, the second conductive layer, and the third conductive layer are substantially identical in length”, it is not supported in the Specification and not in the original claims either. One ordinary skill in the art at the time the invention was filed can’t conclude from the Drawings, that the first conductive layer, the second conductive layer, and the third conductive layer are substantially identical in length because “various structures are not drawn to scale” as stated in the Applicant’s Specification in paragraph [0004]. Therefore, it is rejected under 112(a). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-30, 32 and 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 21, it recites “the first conductive layer, the second conductive layer, and the third conductive layer are substantially identical in length”, it is not supported in the Specification. It is not clear how the first conductive layer, the second conductive layer, and the third conductive layer are substantially identical in length because “various structures are not drawn to scale” as stated in the Applicant’s Specification in paragraph [0004]. Therefore, it is rejected under 112(b). 
Regarding claim 22-30, they are rejected under 112(b) due to their dependencies on claim 21.
Regarding claim 22, it recites “wherein the fourth conductive layer and the fifth conductive layer are substantially identical in length”, it is not supported in the Specification. It is not clear how the fourth conductive layer and the fifth conductive layer are substantially identical in length are substantially identical in length because “various structures are not drawn to scale” as stated in the Applicant’s Specification in paragraph [0004]. Therefore, it is rejected under 112(b).
Regarding claim 32, it recites “wherein the first conductive layer and the second conductive layer are substantially identical in length”, it is not supported in the Specification. It is not clear how the first conductive layer and the second conductive layer are substantially identical in length because “various structures are not drawn to scale” as stated in the Applicant’s Specification in paragraph [0004]. Therefore, it is rejected under 112(b). 
Regarding claim 40, it recites “the first conductive layer, the second conductive layer, and the third conductive layer are substantially identical in length”, it is not supported in the Specification. It is not clear how the first conductive layer, the second conductive layer, and the third conductive layer are substantially identical in length because “various structures are not drawn to scale” as stated in the Applicant’s Specification in paragraph [0004]. Therefore, it is rejected under 112(b).

	Reasons for Allowance
Claims 31 and 33-39 (if the objection of the claim 39 is revolved) are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 31, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor component for a memory device in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2021/0075406 A1 to Kim) substantially teach some of following limitations:
Kim discloses a semiconductor component for a memory device (in Fig. 3), comprising:
a first gate region (gate electrode GE_1 as marked in Fig. 3) extending in a first direction (D1); 
a second gate region (GE_2) extending in the first direction; 
a third gate region (GE_3) extending in the first direction; 
a first conductive layer (interconnection line M1_1 as marked in Fig. 3) extending in a second direction (D2) substantially perpendicular to the first direction (D1); and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

				Kim’s Fig. 3, annotated.
a second conductive layer (interconnection line M1_2 as marked in Fig. 3) extending in the second direction, wherein 
the first gate region (GE_1) and the second gate region (GE_2) are electrically connected through the first conductive layer (M1_1); 
However, Kim does not teach the limitations of “the second gate region and the third gate region are electrically connected through the second conductive layer” as recited in claim 31. Therefore, the claim 31 is allowed. 
Regarding claims 33-38, they are allowed due to their dependencies of claim 31.
Regarding claim 39, Kim discloses a method of forming a semiconductor component for a memory device (in Fig. 3), comprising: 
forming a substrate (100 in Fig. 6A/3);
forming a first active region (PMOSFET region PR in an active region CAR1 in Fig. 3) and a second active region (NMOSFET region NR in the active region CAR1) within the substrate; 
forming a first conductive layer (interconnection line M2_1 as marked in Fig. 3), a second conductive layer (M2_2), and a third conductive layer (M2_3) extending across the first active region (PR) to the second active region (NR) at a first elevation level (interconnection line M2 level as in Fig. 6A); 
forming a fourth conductive layer (interconnection line M1_4 as marked in Fig. 3) and a fifth conductive layer (M1_5) extending perpendicular to the first conductive layer (M2_1) and the second conductive layer (M2_2) at a second elevation level (interconnection line M1 level as in Fig. 6A); and
forming a first conductive via (V2_1 as marked in Fig. 3) connecting the first conductive layer (M2_1) and the fourth conductive layer (M1_4);
forming a second conductive via (V2_2 as marked in Fig. 3) connecting the second conductive layer (M2_2) and the fourth conductive layer (M1_4); 
forming a third conductive via (V2_3 as marked in Fig. 3) connecting the second conductive layer (M2_2) and the fifth conductive layer (M1_5); 
 However, Kim does not teach the limitations of “forming a fourth conductive via connecting the third conductive layer and the fifth conductive layer” as recited in claim 39. Therefore, the claim 39 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898